Title: To Thomas Jefferson from Willink & Van Staphorst, 31 December 1787
From: Willink & Van Staphorst
To: Jefferson, Thomas


Amsterdam, 31 Dec. 1787. Since their letter to TJ of 24 Dec. two mails have arrived from England but no letter has been received from Adams. Since the time has come to discharge the debt due to Fizeaux & Cie. they have “provisionally taken such Means as will secure the Credit of the United States from Disgrace” and have paid the interest on the loan; trust they will receive Adams’ authorization because his relation to them “renders him the most proper Substitute to give us the directions the Board of Treasury has unaccountably omitted to forward.”
